UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-16027 LANTRONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0362767 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 167 Technology Drive, Irvine, California (Address of principal executive offices) (Zip Code) (949) 453-3990 (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x. As of October 25, 2010, there were 10,422,952 shares of the Registrant’s common stock outstanding. LANTRONIX, INC. FORM 10-Q FOR THE FISCAL QUARTER ENDED September 30, 2010 INDEX Page PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 Unaudited Condensed Consolidated Balance Sheets at September 30, 2010 and June 30, 2010 1 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2010 and 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2010 and 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures. 17 PART II. OTHER INFORMATION 17 Item 1A. Risk Factors 17 Item 6. Exhibits 26 i PART I. FINANCIAL INFORMATION Item 1.Financial Statements LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, June 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Contract manufacturers' receivable Inventories, net Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net Goodwill Purchased intangible assets, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Warranty reserve Short-term debt Other current liabilities Total current liabilities Non-current liabilities: Long-term liabilities Long-term capital lease obligations Long-term debt Deferred tax liabilities Total non-current liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock 1 1 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 1 LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended September 30, Net revenue (1) $ $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Amortization of purchased intangible assets 18 18 Total operating expenses Loss from operations ) ) Interest expense, net ) ) Other income (expense), net 29 ) Loss before income taxes ) ) Provision for income taxes 18 10 Net loss $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) Weighted-average shares (basic and diluted) Net revenue from related parties $ $ (1)Includes net revenue from related parties See accompanying notes. 2 LANTRONIX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Share-based compensation Depreciation Provision (recovery) for inventories 4 ) Amortization of purchased intangible assets 23 28 Provision (recovery) for doubtful accounts 1 (5 ) Changes in operating assets and liabilities: Accounts receivable ) Contract manufacturers' receivable ) ) Inventories ) Prepaid expenses and other current assets 11 Other assets ) ) Accounts payable Accrued payroll and related expenses 68 ) Warranty reserve ) - Restructuring reserve - ) Other liabilities ) ) Cash received related to tenant incentives 32 - Net cash (used in) provided by operating activities ) Investing activities Purchases of property and equipment, net ) ) Net cash used in investing activities ) ) Financing activities Proceeds from term loan - Payment of term loan ) ) Minimum tax withholding paid on behalf of employees for restricted shares ) ) Payment of capital lease obligations ) ) Net proceeds from issuances of common stock - Net cash provided by (used in) financing activities ) Effect of foreign exchange rate changes on cash 49 54 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 3 LANTRONIX, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Lantronix, Inc. (the “Company” or “Lantronix”) have been prepared by the Company in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Article8 of RegulationS-X. Accordingly, they should be read in conjunction with the audited consolidated financial statements and notes thereto for the fiscal year ended June 30, 2010, included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on September 13, 2010. The unaudited condensed consolidated financial statements contain all normal recurring accruals and adjustments which, in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at September 30, 2010, and the consolidated results of its operations and cash flows for the three months ended September 30, 2010 and 2009.All intercompany accounts and transactions have been eliminated. It should be understood that accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. The results of operations for the three months ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year or any future interim periods. 2. Computation of Net Loss per Share Basic and diluted net loss per share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the year. The following table presents the computation of net loss per share: Three Months Ended September 30, (In thousands except per share data) Numerator: Net loss $ ) $ ) Denominator: Weighted-average shares outstanding Less: Unvested common shares outstanding ) ) Weighted-average shares (basic and diluted) Net loss per share (basic and diluted) $ ) $ ) The following table presents the common stock equivalents excluded from the diluted net loss per share calculation, because they were anti-dilutive as of such dates. These excluded common stock equivalents could be dilutive in the future. Three Months Ended September 30, (In thousands) Common stock equivalents 4 3. Inventories Inventories are stated at the lower of cost (first-in, first-out) or market and consist of the following: September 30, June 30, (In thousands) Finished goods $ $ Raw materials Inventory at distributors Large scale integration chips * Inventories, gross Reserve for excess and obsolete inventory ) ) Inventories, net $ $ * This item is sold individually and is also embedded into the Company's products. 4. Warranty Upon shipment to its customers, the Company provides for the estimated cost to repair or replace products to be returned under warranty. The Company’s products typically carry a one- to two-year warranty. Although the Company engages in extensive product quality programs and processes, its warranty obligation is affected by product failure rates, use of materials or service delivery costs, which may differ from the Company’s estimates. As a result, additional warranty reserves could be required, which could reduce gross margins. Additionally, the Company sells extended warranty services, which extend the warranty period for an additional one to three years, depending upon the product. The following table is a reconciliation of the changes to the product warranty liability for the periods presented: Three Months Ended Year Ended September 30, June 30, (In thousands) Beginning balance $ $ Charged to cost of revenues 41 84 Usage ) ) Ending balance $ $ 5. Bank Line of Credit and Debt In September 2010, the Company entered into an Amendment to Loan and Security Agreement (the “Loan Agreement”), which provides for a two-year $4.0 million maximum revolving line (the “Revolving Line”) with a three-year $2.0 million term loan (the “Term Loan”). Per the Loan Agreement, the proceeds from the Term Loan were used to pay the balance of $611,000 outstanding on the term loan that was made under the original agreement in 2008. The Term Loan was funded on September 28, 2010 and is payable in 36 equal monthly installments of principal and accrued interest. There are no borrowings outstanding on the Revolving Line as of the fiscal quarter end. Borrowings under the Loan Agreement bear interest at the greater of 4.25% or prime rate plus 0.75% per annum. Upon entering into the Loan Agreement, the Company paid a fully earned, non-refundable commitment fee of $20,000 and will pay an additional $15,000 on September 28, 2011, the first anniversary of the effective date of the Loan Agreement. The Company's obligations under the Loan Agreement are secured by substantially all of the Company's assets, including its intellectual property. The Borrowing Base under the Revolving Line is based upon eligible accounts receivable as defined per the Loan Agreement. The “Amount Available under the Revolving Line” is defined as at any time (a) the lesser of (i) the Revolving Line maximum or (ii) the Borrowing Base, minus (b)the amount of all outstanding letters of credit (including drawn but unreimbursed letters of credit), minus (c) an amount equal to the letter of credit reserves, minus (d) the foreign currency reserve, minus (e) the outstanding principal balance of any advances, and minus (f) one-half of the principal balance then outstanding on the Term Loan. 5 The following table presents the balance outstanding on the Term Loan, our available borrowing capacity and outstanding letters of credit, which were used to secure equipment leases, deposits for a building lease, and security deposits: September 30, June 30, (In thousands) Term Loan $ $ Amount Available under the Revolving Line $ $ Outstanding letters of credit $ $ 6. Stockholders’ Equity Common Stock On November 18, 2009, Lantronix stockholders approved a proposal to authorize the Company’s board of directors to implement, at its discretion, a reverse stock split of the Company’s outstanding shares of common stock within a range of one-third to one-sixth of a share for each outstanding share of common stock, and to file an Amendment to the Company’s Certificate of Incorporation (the “Certificate of Amendment”) to effect such a reverse stock split. On November 18, 2009, the board of directors authorized a one-for-six reverse stock split of the Company’s common stock. On December 18, 2009, the Company filed the Certificate of Amendment. All references to common shares and per-share data for all periods presented in this report have been retrospectively adjusted to give effect to this reverse stock split. Share-Based Plans The Company has share-based plans under which non-qualified and incentive stock options have been granted to employees, non-employees and board members. In addition, the Company has granted restricted stock awards to employees and board members under these share-based plans. The board of directors determines eligibility, vesting schedules and exercise prices for options and shares granted under the plans. Share-based awards are generally granted with an exercise price equal to the market price of the Company’s stock at the date of grant. Option awards generally have a term of 10 years. Share-based awards generally vest and become exercisable over a one- to four-year service period. The Company has granted share-based awards with market conditions whereby vesting is accelerated upon achieving certain stock price thresholds. In addition, the board of directors has approved a share-based performance plan whereby employees will be paid in vested common shares if minimum revenue, income and management objectives are met. The Company issues new shares to satisfy stock option exercises, restricted stock grants, and stock purchases under its share-based plans. The following table presents a summary of share-based compensation by functional line item: Three Months Ended September 30, (In thousands) Cost of revenues $
